Citation Nr: 0815284	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability with 
right leg involvement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in March 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The medical evidence shows that prior to service induction, 
in May 1962, the veteran suffered trauma to the cervical cord 
and a lumbar puncture was done. 

The veteran's DD 214 shows that his military occupational 
specialty was truck driver.  

The service medical records disclose that on pre-induction 
examination the veteran gave a history of recurrent back 
pain.  The examiner noted occasional back pain and recovery 
of spinal cord injury.  In May 1967, the veteran complained 
of back pain after a spinal tap four years previously.  In 
July and August 1968, he complained of back trouble.  X-rays 
were reported as negative.  On separation examination, 
history included recurrent back pain, and the evaluation of 
the spine and lower extremities was normal. 

After service, VA records starting in 2001 document low back 
pain and a history of falling off a truck in service.  In 
October 2001, a MRI revealed multilevel degenerative disc 
disease of the lumbar spine. 

In June 2004, a private physician expressed the opinion that 
the veteran's back condition pre-existed service and was 
aggravated by service.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination and medical opinion is necessary to decide the 
claim.  Accordingly, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is as likely as not that a 
lumbar spinal tap for an injury to the 
spinal cord in May 1962 before service 
was aggravated, that is, made 
permanently worse during service, as 
evidenced by several complaints of back 
pain during service and the 
documentation of multilevel 
degenerative disc disease of the lumbar 
spine first shown in 2001. 

Alternatively, if, in the examiner's 
opinion, the medical record in May 1962 
does not support a pre-existing 
disability of the lumbar spine, it is 
as likely as not that  multilevel 
degenerative disc disease of the lumbar 
spine by MRI first documented in 2001 
is related to the veteran's experiences 
in Vietnam driving a 5 ton tanker over 
rough roads and a fall from the tanker, 
landing on his back on a metal plate 
between the cab and trailer. 

The claims file must be made available 
to the examiner for review.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  

Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of one conclusion and as to 
find against the same conclusion.  

2. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

his claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


